Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Arlene Gibbs,
Petitioner
v.
The Inspector General.
Docket No. C-11-453
Decision No. CR2450

Date: October 12, 2011

DECISION

This matter is before me in review of the Inspector General’s (I.G.’s) determination to
exclude Petitioner pro se Arlene Gibbs from participation in Medicare, Medicaid, and all
other federal health care programs for a period of five years. The I.G.’s determination to
exclude Petitioner is based on the terms of section 1128(a)(3) of the Social Security Act
(Act), 42 U.S.C. § 1320a-7(a)(3). The facts of this case mandate the imposition of a five-
year exclusion, and so I grant the I.G.’s Motion for Summary Disposition.

I. Procedural Background

Petitioner was employed as a certified medication assistant in the assisted living facility
section of Fellowship Village, a continuing care retirement community, located in
Bernards Township, New Jersey. As part of her job, Petitioner was provided access to
the living quarters of the residents, many of whom retained checkbooks for their personal
bank accounts in their quarters. Beginning in or about July 2002 and continuing until
about December 2002 Petitioner and three co-defendants conspired to and did steal from
residents of the facility and defraud a number of banks. Specifically, Petitioner stole
blank checks from residents of the assisted living facility where she worked. She and
three co-conspirators then forged the residents’ signatures and deposited the fraudulent
checks into various bank accounts. Petitioner and her co-conspirators fraudulently
negotiated or attempted to negotiate approximately $98,575 in checks that Petitioner stole
from Fellowship Village residents.

On September 22, 2003, the Federal Grand Jury in and for the United States District
Court for the District of New Jersey handed up an Indictment charging Petitioner and
three others with six criminal counts. On October 23, 2003, Petitioner appeared with
counsel in the United States District Court and pleaded guilty to Conspiracy to Commit
Bank Fraud and Bank Fraud, in violation of 18 U.S.C. §§ 2, 371, and 1344. She was
sentenced on August 5, 2004, to a six-month term of house arrest, was assessed $200, and
was ordered to pay restitution to the banks in the sum of $25,703.15.

As required by the terms of section 1128(a) of the Act, 42 U.S.C. § 1320a-7(a), the I.G.
began the process of excluding Petitioner from participation in Medicare, Medicaid, and
all other federal health care programs. On April 30, 2007, the LG. issued Petitioner
notice that she was being excluded pursuant to the terms of section 1128(a)(3) of the Act
for the mandatory minimum period of five years. The notice stated that the exclusion
was effective beginning May 20, 2007. Therefore, Petitioner’s exclusion is scheduled to
expire on May 20, 2012.'

Acting pro se, Petitioner sought review of the I.G.’s action by letter dated May 6, 2011
and mailed May 9, 2011, pursuant to 42 C.F.R. § 1005.2. Although the date of
Petitioner’s letter raises the issue of its timeliness within the limits set out at 42 C.F.R.
§ 1005.2(c), the I.G. determined not to raise the issue of timeliness. I convened a
telephonic prehearing conference on June 9, 2011, pursuant to 42 C.F.R. § 1005.6, in
order to discuss the issues presented by the case and procedures for addressing those
issues. By Order of June 10, 2011, I established a schedule for the submission of
documents and briefs.

On July 11, 2011, the .G. filed its Motion for Summary Disposition. Petitioner
submitted an Answer Brief (P. Ans. Br.) in letter form received in this office on August
10, 2011. On August 31, 2011, the I.G. filed its Reply and on September 19, 2011
Petitioner filed her Response Brief. There are six exhibits in this case. The LG.
proffered three exhibits marked I.G. Exhibits 1 through 3 (LG. Exs. 1-3), and Petitioner
proffered three exhibits which I have marked Petitioner’s Exhibits | through 3 (P. Exs. 1-
3). All proffered exhibits are admitted without objection. Briefing is now complete, and
the record in this case closed on September 19, 2011.

' Tremind Petitioner, however, that once her exclusion expires her reinstatement is not
automatic. She will not be reinstated at the conclusion of her exclusion unless she applies
to the I.G. and is granted reinstatement. See I.G. Ex. 1, at 3.
IL. Issues

The issues before me are limited to those listed at 42 C.F.R. § 1001.2007(a)(1). In the
specific context of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(3) of the Act; and

2. Whether the length of the proposed period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Because her predicate
conviction has been established, there is a basis for Petitioner’s exclusion pursuant to
section 1128(a)(3) of the Act. A five-year term of exclusion is the minimum established
by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B) and is therefore not
unreasonable.

III. Controlling Statutes and Regulations

Section 1128(a)(3) of the Act, 42 U.S.C. § 1320a-7(a)(3), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred after [August 21, 1996,] under Federal or State law, in connection with the
delivery of a health care item or service or with respect to any act or omission in a health
care program (other than those specifically described in [section 1128(a)](1)) operated by
or financed in whole or in part by any Federal, State, or local government agency, of a
criminal offense consisting of a felony related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.” The terms of section 1128(a)(3)
are restated in similar language at 42 C.F.R. § 1001.101(c).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal . . . court,” Act

§ 1128(4)(1); “when there has been a finding of guilt against the individual ... by a
Federal . . . court,” Act § 1128(i)(2); or “when a plea of guilty . . . by the individual . . .
has been accepted by a Federal . . . court,” Act § 1128(i)(3). These definitions are
repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(3) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B); 42 U.S.C. § 1320a-7(c)(3)(B). The
regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory provision.
IV. Findings and Conclusions

Based on the undisputed material facts in the record before me, I find and conclude as

follows:

. On her accepted pleas of guilty on October 23, 2003, in the United States

District Court for the District of New Jersey, Petitioner Arlene Gibbs was
found guilty of one count of Conspiracy to Commit Bank Fraud in violation
of 18 U.S.C. § 371, and one count of Bank Fraud, in violation of 18 U.S.C.
§§ 1344 and 2. I.G. Ex. 3.

. Final judgment of conviction was entered against Petitioner and she was

sentenced on her guilty pleas in the United States District Court for the
District of New Jersey on August 4, 2004. I.G. Ex. 3.

. Petitioner’s convictions described above in Findings 1 and 2 constitute

convictions of felonies. 18 U.S.C. § 3559(a)(2); I.G. Ex. 3.

. The judgment of conviction, finding of guilt, and accepted pleas of guilty

described above in Findings 1, 2, and 3 constitute a “conviction” within the
meaning of sections 1128(a)(3) and 1128(i)(1), (2), and (3) of the Act, and
42 C.F.R. § 1001.2.

. There is a nexus and a common-sense relationship between the felony

offenses of which Petitioner was convicted, as noted above in Findings 1, 2,
and 3 above, and fraud in connection with the delivery of a health care item
or service. I.G. Exs. 2, 3.

. Petitioner’s convictions as noted above in Findings 1, 2, 3, and 4 constitute

a basis for the I.G.’s exclusion of Petitioner from participation in Medicare,
Medicaid, and all other federal health care programs. Act § 1128(a)(3); 42
U.S.C. § 1320a-7(a)(3).

. The five-year period of Petitioner’s exclusion is the mandatory minimum

period provided by law, and is therefore not unreasonable. Act
1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a) and 1001.2007(a)(2).

an

. There are no disputed issues of material fact and summary disposition is

therefore appropriate in this matter. Michael J. Rosen, M.D., DAB No.
2096 (2007); Thelma Walley, DAB No. 1367 (1992); 42 C.F.R.
§ 1005.4(b)(12).
V. Discussion

Petitioner first asserts that the I.G.’s exclusion is not valid because the I.G. failed to send
its April 30, 2007 notice of exclusion to her proper address. The I.G. acknowledged that
it posted the notice to an incorrect address and therefore determined not to raise the issue
of timeliness. Petitioner acknowledges that she subsequently received a copy of the
1.G.’s notice.” Petitioner’s appeal rights have not been hindered by her delayed receipt of
the I.G.’s notice nor has it impaired Petitioner’s opportunity to present her case before
me.

The four essential elements necessary to support an exclusion based on section
1128(a)(3) of the Act are: (1) the individual to be excluded must have been convicted of
a felony offense; (2) the felony offense must have been based on conduct relating to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct; (3) the felony offense must have been for conduct in connection with the
delivery of a health care item or service, or the felony offense must have been with
respect to any act or omission in a health care program operated by or financed in whole
or in part by any federal, state, or local government agency; and (4) the felonious conduct
must have occurred after August 21, 1996. Andrew D. Goddard, DAB No. 2032 (2006);
Kenneth M. Behr, DAB No. 1997 (2005); Erik D. DeSimone, R.Ph., DAB No. 1932
(2004); Jeremy Robinson, DAB No. 1905 (2004); Breton Lee Morgan, M.D., DAB
CR1913 (2009); Morganna Elizabeth Allen, DAB CR1479 (2006); Theresa A. Bass,
DAB CR1397 (2006); Michael Patrick Fryman, DAB CR1261 (2004); Golden G.
Higgwe, D.P.M., DAB CR1229 (2004); Thomas A. Oswald, R.Ph., DAB CR1216 (2004);
Katherine Marie Nielsen, DAB CR1181 (2004).

Petitioner does not deny that she was convicted of felony offenses, that her conduct
occurred after August 21, 1996, or that her criminal activity occurred while she was
working in a health care facility. Hearing Request (H.R.) at 1; P. Br. at 2. She does not
explicitly dispute the relation of the conduct underlying her convictions to fraud or theft,
There appears to be no challenge to the I.G.’s proof of any of the essential elements set
out above.

In this case, it is uncontested that Petitioner’s felony offenses of bank fraud and
conspiracy were based on conduct related to fraud, theft, breach of fiduciary
responsibility and other financial misconduct. Petitioner’s employer, Fellowship Village,
was and is a continuing care retirement community providing skilled nursing and assisted
living facility services. I.G. Ex. 2; H.R. Petitioner and three others formed a plan to steal
checks from Fellowship Village residents, to fraudulently write the checks, forge the

> | further note that on May 31, 2011, this office provided Petitioner a copy of the
exclusion notice.
signatures of the Fellowship Village residents on the checks, and then negotiate the
fraudulent and forged checks at various banks. LG. Ex. 2, at 1-3.

It was a necessary part of the plan that Petitioner used her official position with
Fellowship Village to obtain access to the residents’ living quarters, where Petitioner
alone then stole personal checks from a number of the residents. I.G. Ex. 2. One or more
members of the conspiracy, including Petitioner, then forged the signatures of the victim
Fellowship Village residents on the checks and made them payable to certain designees.
The checks ranged in amounts from $2,000 to $48,525. I.G. Ex. 2, at 3. Petitioner’s co-
conspirators then caused various individuals to deposit the stolen, forged and
unauthorized checks into the personal bank accounts of others and then withdrew or
attempted to withdraw the proceeds from those checks. I.G. Ex. 2, at 4. Before
authorities discovered and stopped the conspiracy and felonious acts, Petitioner and her
co-conspirators fraudulently negotiated or attempted to negotiate approximately $98,575
in checks that Petitioner stole from the Fellowship Village residents. 1G. Ex. 2, at 4.

Petitioner was convicted of Conspiracy to Commit Bank Fraud and Bank Fraud, Class B
felonies. 18 U.S.C. § 3559(a)(2); I.G. Ex. 3. It is evident that Petitioner’s felonious
conduct was not only related to fraud: it is a purely crimen falsi offense, and the obvious
product of an organized, sustained, and carefully-planned criminal enterprise rooted in
deception and betrayal. I.G. Ex. 3; see 18 U.S.C. § 371.

There is an obvious “common sense connection” between Petitioner’s criminal activity
and the delivery of health care services at Fellowship Village. Petitioner’s employment
and therefore her access as a care provider were essential to the conspiracy’s very
existence. As a certified medication assistant, Petitioner was placed in a position of trust,
to aid in the care of vulnerable residents. Petitioner used her position to steal blank
checks from the residents which were then fraudulently written, signed, and presented for
deposit at a number of financial institutions. Petitioner conspired to and in fact did use
her position of trust to exploit, betray, and victimize the very individuals that she was
tasked to care for. On these facts, the nexus between Petitioner’s crime and health care is
flagrant.

I find that the I.G. has proven the essential elements none of which are disputed.

Petitioner argues that she should not be excluded under the mandatory provision of
1128(a) of the Act. P. Br. at 1. The Act expressly provides for mandatory five-year
minimum periods of exclusion whenever an individual has been convicted of a felony
related to health care fraud. Act § 1128(a)(3). Neither the LG. nor I have been granted
the discretion or authority to reduce the exclusion period below the statutory minimum
once the LG. has established the required elements of a mandatory exclusion. If the
mandatory 1128(a) exclusion terms fit, as they do in this case, then the I.G. has no
discretion to invoke the permissive 1128(b) exclusion. Craig Richard Wilder, DAB No.
2416, at 7 (2011); Tanya A. Chuoke, DAB No. 1721, at 14 (2000); Lorna Fay Gardner,
DAB No. 1733, at 6 (2000).

Petitioner requests that the I.G. not impose the exclusion. Petitioner states: “I accepted
responsibility for my actions and suffered emotionally and financially because no
employer would hire me because I have a felony.” “During my hardship I was forced to
get on Welfare to put food on the table for my 2 boys... .” After obtaining employment
her son was diagnosed with cancer, so she “ask[ed her] employer to lay [her] off so [she]
could be with her child.” H.R. After two years at home, Petitioner obtained employment
as a driver for a facility that received federal funding. After three months, her employer
discovered that Petitioner was excluded from participating in the program, and therefore
terminated her employment. H.R. Petitioner submits bills or collection notices as
evidence of her financial hardship. P. Ex. 1-3.

Iam unable, however, to consider Petitioner’s arguments. The five-year period of
exclusion proposed in this case is the minimum required by section 1128(c)(3)(B) of the
Act. As a matter of law it is not unreasonable, and neither the Board nor I can reduce it.
42 C.F.R. § 1001.2007(a)(2); Mark K. Mileski, DAB No. 1945 (2004); Salvacion Lee,
M.D., DAB No. 1850 (2002).

I note once more that Petitioner appears here pro se. Because of that I have been guided
by the Board’s reminders that pro se litigants should be offered “some extra measure of
consideration” in developing their records and their cases. Louis Mathews, DAB No.
1574 (1996); Edward J. Petrus, Jr., M.D., et al., DAB No. 1264 (1991). I have searched
all of Petitioner’s pleadings for any arguments or contentions that might raise a valid,
relevant defense to the I.G.’s Motion, but have found nothing that could be so construed.
Resolution of a case by summary disposition is particularly fitting when settled law can
be applied to undisputed material facts. Michael J. Rosen, M.D., DAB No. 2096; Thelma
Walley, DAB No. 1367. Summary disposition is authorized by the terms of 42 C.F.R.

§ 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in applying that
regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material facts in this case
are undisputed and unambiguous. They support summary disposition as a matter of
settled law. The Decision issues accordingly.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Arlene Gibbs from participation
in Medicare, Medicaid, and all other federal health care programs for a period of five
years, pursuant to the terms of section 1128(a)(3) of the Act, is sustained.

/s/
Richard J. Smith
Administrative Law Judge

